Response to Amendment
1. 	The newly amended subject matter in claim 1 concerning “…wherein an end surface of the mount to facing the second member is in a ring shape, and at least a part of the end surface abuts a surface of the second member to be secured to the surface, the surface being perpendicular to a direction of an optical axis of the imaging device…”, changes the scope of the claimed invention and therefore requires further search and/or consideration.

Response to Arguments
2.	Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
 	Regarding claim 1, Applicant submits that the mount shown in Okada is not a ring shape and thus, Okada fails to disclose “a mount to which an interchangeable lens is detachably mounted, the mount being in a ring shape”; see page 5, lines 4-6 of the Remarks. 
 	The examiner respectfully disagrees. Claim 1, broadly recites in part, “a mount to which an interchangeable lens is detachably mounted, the mount being in a ring shape”. Therefore, claim 1 does not recite what exactly the structure of the whole mount comprises. That is, while some portions and surfaces of the mount can include some type of ring shape, other parts and surfaces of the mount have other shapes and configurations. In addition, it is noted that the claims do not preclude the mount from comprising a plurality of integrally formed parts. In the instant case, as pointed out by the office action mailed on 10/29/2021, page 5, lines 3-11; the mount has been 

 	Applicant further submits that in Okada, the component that abuts the substrate holding plate 5 is the holder 4 of a rectangular shape, not a mount whose end surface is in a ring shape. Thus, Applicant argues that Okada does not disclose “an end surface of the mount facing the second member is in a ring shape, and at least a part of the end surface abuts a surface of the second member to be secured to the surface, the surface being perpendicular to a direction of an optical axis of the imaging device”; see pages 4-5 of the Remarks. 
 	The examiner respectfully disagrees. It is noted that amended claim 1 does not recite the specifics of the ring shape. Okada teaches that the end sides of holder 4 include screw retaining holes formed in each of the plate securing portions 4a (see figs. 1-3 and paragraph 0049). Portions 4a are located in an X-Y plane, when taking the optical axis as going in the Z direction. The surfaces of holder 4 surrounding the retaining holes at portions 4a include a ring shape like. Portions 4a and 5a of elements 4 and 5 allow the abutment and connection between the holder 4 and the plate 5 (see figs. 1-3 and paragraph 0049). 

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/05/2022